                   Case 1:20-cv-04527-AJN-SN Document 25 Filed 09/29/20 Page 1 of 2




                                                                                                        9/29/2020

                                                     THE CITY OF NEW YORK
JAMES E. JOHNSON                                    LAW DEPARTMENT                                            ANDREW B. SPEARS
Corporation Counsel                                      100 CHURCH STREET                              Assistant Corporation Counsel
                                                         NEW YORK, NY 10007                                     Phone: (212) 356-3159
                                                                                                                  Fax: (212) 356-1148
                                                                                                                 aspears@law.nyc.gov



                                                                                  September 29, 2020
        VIA ECF
        Honorable Sarah Netburn
        United States Magistrate Judge
        Southern District of New York
        40 Foley Square
        New York, NY 10007

                            Re:      Sharif King v. White, et al.,
                                     20 Civ. 4527 (AJN) (SN)

        Your Honor:
               I am the attorney assigned to represent defendant the City of New York in the above-
        referenced matter. The City writes in response to the Court’s Order for Conference, dated
        September 18, 2020 (ECF No. 20), to respectfully request that the Court adjourn the conference
        scheduled for October 6, 2020 at 12:00 p.m. This is the City’s first request to adjourn this
        conference. The undersigned was unable to make arrangements to contact plaintiff to obtain his
        consent prior to filing due to schedule constraints.1

                This adjournment is requested because the attorney assigned to supervise this matter is
        unavailable to attend the conference scheduled for October 6, 2020, due to a previously arranged
        deposition in another matter. Accordingly, the City writes to respectfully request that the Court
        adjourn the October 6, 2020 telephone conference. For the Court’s convenience, counsel for the
        City is available October 23, 2020 and October 26, 2020.

                   The City of New York thanks the Court for its time and attention to this matter.


                                                                              Respectfully submitted,

                                                                              Andrew B. Spears                  /s
                                                                              Andrew B. Spears
                                                                              Assistant Corporation Counsel
                                                                              Special Federal Litigation Division

        1
            The undersigned will be on leave Sept. 30 through Oct. 2, 2020.
                Case 1:20-cv-04527-AJN-SN Document 25 Filed 09/29/20 Page 2 of 2


        CC:     BY U.S. MAIL
                Sharif King
                Plaintiff pro se
                18-A-4833
                Great Meadow Correctional Facility
                P.O. Box 50
                Comstock, NY 12825




The conference scheduled for October 6, 2020, is RESCHEDULED to October 23, 2020, at 2:00 p.m.
The Clerk of Court is respectfully requested to mail a copy of this Order to plaintiff. By separate order, the
Court will re-issue directions to ensure plaintiff's participation in the rescheduled telephone conference.
SO ORDERED.



Dated: September 29, 2020
       New York, New York




                                                         2
